DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and/or" in lines 4 and 5.  The inclusion of this term is not understood in the context of the claim. 
Claim 1 recites the limitation "the and/or one or more corresponding additive manufacturing apparatus" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The previous recitation was to “an additive manufacturing apparatus” in line 1.  It is also unclear what “corresponding” is referring to.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  
Step 1:  Claim 1 is directed to a method, which is a statutory category of invention.
Step 2A Prong One:  Claim 1 recites the steps of receiving a set of sensor signals, evaluating initial workpieces, associating the sensor signals with quality identifiers, and determining a plurality of acceptable process variations for a set of subsequent sensor signals.  These limitations recite concepts that fall into the “mathematical concept” and/or “mental process” groups of abstract ideas.
Step 2A Prong Two:  
Claim 1 recites the additional steps of building initial workpieces.  But this step is recited generically and represents merely the preliminary step of the aforementioned “evaluating initial workpieces” limitation.  Workpieces must of course be built before they can be “evaluated”.  Thus, this additional step does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  
Step 2B:  The claim as a whole does not amount to significantly more than the recited exception.  The “building” of workpieces step is merely an initial step of the claimed method.  The final step and result of the method is “determining…a plurality of acceptable process variations for a corresponding set of sensor signals”, which is a judicial exception as noted above.
In order to overcome the 101 rejection, the claim should positively recite building subsequent workpieces using the additive manufacturing apparatus based on the “determining”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuszynski US 7,840,297.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Tuszynski discloses:
1.	A method of generating instructions for the building of a workpiece in an additive manufacturing apparatus, the method comprising
building one or more initial workpieces nominally identical to at least a portion of the workpiece with the and/or one or more corresponding additive manufacturing apparatus (e.g., col. 32 lines 12-15: “a set of articles…resulting from a process”),
receiving a set of sensor signals from the and/or the one or more corresponding additive manufacturing apparatus during the build of the or each initial workpiece (e.g., col. 38 line 66 – col. 39 line 1: “monitoring, during execution of the process, an observed value profile of the indirect process variable of the process”),
evaluating the one or more initial workpieces to determine if the or each initial workpiece meets specified requirements (e.g., col. 39 lines 2-3: “qualify articles resulting from the process”, col. 39 lines 7-9: “determining…where the process yields articles with the predictor characteristic substantially at the operating target”) and
associating the or each set of sensor signals with one or more quality identifiers identifying whether all or a portion of the sensor signals of the set represent sensor signals for a build that meets the specified requirements (e.g., col. 39 lines 14-17: “accepting the articles resulting from the process based on a comparison of the observed value profile for the indirect process variable to the desired process variable”) and
determining, from the one or more sets of sensor signals and associated quality identifiers, a plurality of acceptable process variations for a corresponding set of sensor signals generated during a subsequent build of the workpiece using the additive manufacturing apparatus (e.g., col. 38 lines 62-65: “determining a desired value profile for an indirect process variable of the process based on the operating target for the predictor characteristic, and observations of the process”, col. 39 lines 4-13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/30/22